IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JACINTO JIMINEZ, JR.,                  : No. 311 MAL 2016
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
KIM MCKNIGHT-JIMINEZ,                  :
                                       :
                    Petitioner         :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.